Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art does not show nor fairly suggest a sorting facility which has travelling carriages having driving devices which are controlled wirelessly via a control device, a control unit which controls the sorter based on instructions from the control device wherein when an abnormality occurs in controlling the sorter device an abnormality record is created and prohibits loading onto the sorter having the abnormality as well as sending a reset to the control unit and acquires when it is determined the control status of the sorter device is normal after the carriage including the control unit subjected to the reset instruction makes a round of a closed loop path with the abnormality record being retained in the control unit.  The closest prior art being identified in the international search report being Rosenwinkel (US 2013/0167751) but this reference does not identify an abnormal condition in controlling the sorter device but rather an abnormal condition of a sorter bin.  Also there is no disclosure of creating any kind of a record and sending a reset to a carriage and monitoring it while it completes a loop around the circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       01/04/2022